Citation Nr: 0814888	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected lower back pain.

2.  Entitlement to a compensable evaluation for service-
connected lower back pain prior to December 11, 2003, to 
include a claim for an effective date of August 20, 1975 for 
a compensable, higher, evaluation.  .


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1967 to November 
1970 and from November 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, increasing the veteran's disability 
rating for his service-connected back injury from 0 percent 
to 10 percent effective December 11, 2003.  

The veteran was scheduled to appear before a Veterans Law 
Judge at a Travel Board hearing on March 13, 2008. He failed 
to report to this hearing without good cause.  Thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veteran's Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007), proper notification is necessary for both issues 
in this case.

Further development is needed on the veteran's claim for an 
increased rating for lower back pain.  The last VA 
examination of the veteran's back was conducted in March 
2004, over 4 years ago.  The examiner had indicated at that 
time that the claims file had not been available for review.  
This fact, coupled with the age of the examination, raises a 
concern that it does not provide an accurate picture of the 
current state of his low back disorder.  Therefore, it is 
found that another VA examination would be helpful in this 
case.  

In addition, a review of the record indicates that the 
veteran was never provided with the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for his increased 
rating claim.  For an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Since the VCAA letters sent to the veteran do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, a presumption of prejudice is created.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
petition for cert filed, U.S.L.W. (U.S. Mar. 21, 2008) (No. 
07A588).  It is VA's responsibility to rebut this presumption 
of prejudice, and the Board is unable to find sufficient 
evidence of record to demonstrate that any defect in notice 
is not prejudicial in this case.  As such, a remand is 
necessary for appellate review to proceed on this issue.  

Additional notice is also needed for the veteran's claim of 
an earlier effective date for his service-connected lower 
back pain.  The veteran contends that he is entitled to an 
effective date prior to December 11, 2003.  While the veteran 
has received notice as to the criteria for an earlier 
effective date in the adverse rating decision issued in May 
2004 and in a statement of the case, these notices were 
insufficient to satisfy the VCAA. 

Particularly, the record does not show that in accordance 
with 38 C.F.R. 3.159(b), the veteran has been notified in a 
letter of any information or evidence that is necessary to 
establish entitlement to an earlier effective date for an 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2) 
(earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date, otherwise, date of receipt of 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
in compliance with Vazquez-Flores, 
advising the claimant that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon his 
employment and daily life, and examples of 
the types of medical and lay evidence the 
veteran may submit should be provided.  
Additionally, the RO should give the 
claimant notice of the criteria listed in 
Diagnostic Code 5237, and notify the 
claimant that, should an increase in 
disability be found, a disability rating 
will be determined by applying the 
relevant Diagnostic Code which typically 
provide for a range in severity of a 
particular disability from 0 percent to 
100 percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought 
and their severity and duration.

2.  The RO should send the veteran a 
letter that informs him of the information 
and evidence needed to substantiate and 
complete his claim for entitlement to an 
effective date earlier than December 11, 
2003, for the award of a 10 percent rating 
for lower back pain, including the 
provisions of 3.400(o)(2), 3.155 and 
3.157.  The RO should inform the veteran 
of what information and evidence, if any, 
the veteran is to provide to VA, and what 
evidence the VA will attempt to obtain on 
behalf of the veteran.  The letter should 
also advise the veteran to submit any 
additional evidence he feels is relevant 
to his claim.  

3.  The veteran should be afforded the 
opportunity to identify or submit any 
alternative evidence which might assist 
him to substantiate the claims, including, 
but not limited to, employment clinical 
records during the period from 1975 to the 
present, insurance records, statements 
from employers, fellow employees, or 
others who may have observed relevant 
symptoms, examinations for education or 
insurance purposes, and the like.

4.  Schedule the veteran for a complete VA 
orthopedic examination of the low back in 
order to ascertain the current nature and 
degree of severity of the service-
connected low back disability.  The claims 
file must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims file was so reviewed.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  The examiner should fully describe 
the degree of limitation of motion of the 
low back.  Any limitation of motion must 
be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the low back.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2007).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2007).

The veteran must be informed of the 
importance of reporting to the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2007).

4.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence, and it should be determined 
if the veteran's claims can be granted.  
If the claim is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


